Title: From Thomas Jefferson to Charles Yancey, 12 July 1822
From: Jefferson, Thomas
To: Yancey, Charles


Dear Sir
Monticello
July 12. 22.
Your favor of the 4th is just recieved. mr Brooks’s price of 6D. 30 the square for laying on the tin of a roof,  is exorbitant. it may be done, as well as he can do it for 1. Dollar the square. We went on at the University giving him that price until ¾ of the houses were covered. we were led to it from a belief that it could not be done without the very expensive & complicated machine which he used to bend the tin, which he told us was a patent machine, costing 40. D. and not to be had in the US. at that stage of our business & got him to come and cover a small house for me. seeing his machine at work, and how simple the object was, I saw that the same effect could be produced by two boards hinged together. I had this done accordingly, and it did the work as neatly & something quicker than his 40. D. machine, while this could be made for 50. cents. we then ceased employing mr Brokes, and set a common negro man to work with our board machine, & he has covered all the remaining houses as neatly and securely as those done before. any person will learn to do it in a day as well as in a year, and when you are ready, mr Brockenbrough will spare you this man for a week or so, to shew any body you please how to do it. you will have to get your tin from Richmond at 13. D. a box. a box does a square & a half, and a handy man will lay a square a day. your building exclusive of the wings, will require nearly  30. boxes. the tin for a square costs 8.D 67 c & the putting it on about 1. D. say 10. D. a square, instead of 15. D. mr Brooke’s price. this is exactly what is asked here for heart-pine shingling. The tin requires that the sheeting be jointed, and the surface entirely smooth & even.You should take care that the roofs of your wings do not rise so high as the bottom of your entablature. indeed this cannot be necessary, for if the rooms be 16. f. square and 12 f. pitch, the roof, if of pediment pitch, will be only 4. f. high, making 16. f from the floor, whereas the bottom of the entablature of the main building is 20. f. from the floor: but if you put flat & guttured roofs on them (as our dormitories have) they are but 2 f high. I recom this strongly, because they will be vastly handsomer & h cheaper than the common roof, they need no rafters, no tin covering, and the gutters are better of wood than of tin or any other metal. the manner of making them may be seen at the University or a this place. I heard you were at our last court, and should have been much gratified had you taken your quarters here. I would have gone to the University with you, & pointed out the particulars which you should attend to in your building. should you pay another visit to the neighborhood I shall hop you will do me the favor to call. Accept the assurance of my teem and spectTh: Jefferson